Opinion issued August 30, 2010 
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-10-00573-CV




IN RE WCLLC, L.P., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, WCLLC, L.P. (“WCLLC”), seeks
relief compelling the trial court to enter an order of final dismissal.  On August 26,
2010, WCLLC moved to dismiss the petition for writ of mandamus.    
We dismiss the petition for writ of mandamus.   
Per Curiam 
 
Panel consists of Justices Jennings, Alcala, and Massengale.